DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2007-302715, please see machine translation for mapping) in view of Maesaka et al (US 2011/0190416) and Carlson et al (US 5,430,087).
	Regarding claims 1, 3-5 and 8, Suzuki teaches a pneumatic tire comprising a rubber composition for use in a rim cushion (page 1).  The rubber composition comprises 18 to 55 parts by weight of a polyisoprene rubber and 43 to 80 parts by weight of a polybutadiene rubber (page 9, Claims).  Suzuki teaches that carbon black can be included in the rubber in an amount which ranges from 60 to 85 phr 
	However, Suzuki fails to teach a) the amounts of the sulfur and vulcanization accelerator and b) that the carbon black is a mixture of two types of carbon black.
	Regarding a) above, Maesaka contains 0.5 to 3.0 phr of sulfur and between 0.5 to 5.0 phr of a vulcanization accelerator ([0092]) which can be a sulphenamide type ([0091]).  Given the recited amounts of the sulfur and the accelerator, the accelerator can be present in an amount of 110 to 200% by mass of the sulfur.  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amount of sulfur and vulcanization accelerator as taught by Maesaka as the additives of Suzuki.   One would have been motivated to do so because it would have been nothing more than using known components in a known application to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding b) above, Carlson teaches a rubber composition (col. 9, lines 1-10) which incorporates a blend of carbon blacks (Abstract).  The blend of carbon black can be a N234 (N2SA = 123 m2/g) and N550 (N2SA = 42 m2/g) (col. 4, lines 45-50).  The carbon blacks are mixed generally with neither of the pair exceeding the other in a 3:1 ratio (col. 4, lines 25-30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the blend of carbon black as taught by Carlson as the carbon black of Suzuki.  One would have been motivated to do so in order to receive the expected benefit of producing a rubber with optimum qualities (Carlson, col. 2, lines 30-35).
Regarding claim 2, while modified Suzuki fails to explicitly teach the desired hardness property at the different vulcanization temperatures, nonetheless, the prior art teaches that properties can be balanced using the varying size/types of carbon black (Carlson, col. 2, lines 30-35) and because the prior 
	Regarding claim 6, modified Suzuki teaches that the vulcanization accelerator can be any of the recited accelerators (Maesaka, [0093]).
	Regarding claims 9-10, Suzuki teaches that carbon black can be included in the rubber in an amount which ranges from 60 to 85 phr (page 5).
Carlson teaches a rubber composition (col. 9, lines 1-10) which incorporates a blend of carbon blacks (Abstract).  The blend of carbon black can be a N234 (N2SA = 123 m2/g, which reads on carbon black (1)) and N550 (N2SA = 42 m2/g, which reads on carbon black (2)) (col. 4, lines 45-50).  The carbon blacks are mixed generally with neither of the pair exceeding the other in a 3:1 ratio (col. 4, lines 25-30).
Therefore, the amount of carbon black (1) and (2) can be calculated to read on the claimed ranges.
Allowable Subject Matter
Claim 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-13, the above reference fail to teach or suggest the elongation at break, the tan delta or the rolling resistance.
Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Based on the data in the present application, the sulfur values taught by Maesaka which are outside the claimed range provide inferior results, which is surprising an unexpected in view of the Maesaka disclosure.
Examiner’s response:  The examiner has considered the data in the Tables and finds applicant’s argument of unexpected results not persuasive.  Applicant argued that Comparative Example 8 and Comparative Example 9 compared to that of Example 6 and Example 7 have unexpected properties, however, when the examiner plotted the properties vs the amount of the sulfur, the following regular pattern emerged (x-axis is amount of sulfur, y-axis is value):
[Chart]
As for applicants other arguments regarding Comparative Examples 1-2 and 10-11, these examples also differ in the types of rubber used and therefore, the effect of the sulfenamide cannot be readily determined.  Also, only one type of carbon black (1) and carbon black (2) has been tested with only one point of nitrogen absorption whereas the claims indicated a ranges of possible adsorption properties and therefore, the data is not commensurate in scope with that of the claimed invention.  Therefore, applicant’s argument of unexpected results is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner




/DORIS L LEE/               Primary Examiner, Art Unit 1764